DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, species I (Fig. 1A-3B_2) (claims 1-12, 21-26) in the reply filed on 04/11/2021 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/21.

Claim Rejections - 35 USC § 112
Claims 1, 9, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  .forming source/drain structures 144 in Fig. 1L-1 and forming 160-1 gate structures in Fig. 1T-1 which are essential elements for the claimed semiconductor structure in the preamble to work as a bare minimum device. 

Claims 2-8, 10-12, 22-26 are also rejected being dependent on rejected claims 1, 9, 21.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 8-9, 21-26 are rejected under 35 U.S.C. 103 as being obvious over Jung et al (US 2021/0043763 A1). In view of Choi et al (US 2015/0061154 A1).


Regarding claims 1, 21: Jung teaches in Fig. 9 about a method for manufacturing a semiconductor structure, comprising: 


    PNG
    media_image1.png
    820
    973
    media_image1.png
    Greyscale


forming a first fin structure 133 comprising first semiconductor material layers 10a /10b and second semiconductor material layers 12a1/12b1 alternately stacked over a substrate 103;
forming an isolation structure 116a surrounding the first fin structure;
forming a first capping layer 27 over the isolation structure and covering a top surface and sidewalls of the first fin structure (as shown);
etching the isolation structure to form a first gap (marked as circular portion) between the first capping layer and a top surface of the isolation structure; and


Jung does not explicitly talk about etching the isolation structure to form a first gap.

Choi teaches in Fig. 4-6 and Fig. 16A , [0143] about an etch-back process to form a first gap on the isolation structure 112 and then filling the gap by a protection layer 180.


    PNG
    media_image2.png
    707
    829
    media_image2.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to form the gap in Jung’s device according to the teachings of Choi using etching as a well- known method in the art.

Regarding claim 4: As explained in claim 1, Jung in view of Choi teaches 
forming a second fin structure (the second fin 133) comprising the first semiconductor material layers and the second semiconductor material layers alternately stacked over the substrate, wherein the second fin structure is surrounded by the isolation structure;
forming a second capping layer over the isolation structure and covering a top surface and sidewalls of the second fin structure;
etching the isolation structure to form a second gap between the second capping layer and the top surface of the isolation structure,

wherein the protection layer extends from the sidewall of the first capping layer to a sidewall of the second capping layer and fills in the second gap.

Regarding claim 8: Choi teaches in Fig. 16A about forming a Si liner 152 (contains Si which protects the stack 130, [0137]) on the first fin structure 130 before the isolation structure is formed, wherein the first capping layer is grown on the Si liner.

Regarding claim 9: As explained in claims 1 and 4, Jung in view of Choi teaches all the limitations. 




Regarding claim 22: Jung teaches in Fig. 2A about forming a dielectric fin 53a over the protection layer 47a_1, wherein the dielectric fin is separated from the capping layer by the protection layer (as shown).

Regarding claim 23: Jung teaches in Fig. 2A about wherein a first portion of the protection layer (portion of 47a_1 in the gap is thicker) under the capping layer is thicker than a second portion of the protection layer under the dielectric fin.

Regarding claim 24: Jung teaches in Fig. 2A about recessing the fin structure 6a to form a recess; and
forming a source/drain structure 40a in the recess, wherein the source/drain structure vertically overlaps the protection layer (as shown).

Regarding claim 25: Jung teaches in Fig. 2A (II-II’) about wherein the source/drain structure 40a is in direct contact with the protection layer (comprising 47a_1, 47a_2, 56a).

Regarding claim 26: Jung teaches in Fig. 2A (II-II’) about
an etch stop layer 59a formed over the source/drain structure 40a,
wherein the etch stop layer is in direct contact with the protection layer (as shown).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
thinning the second semiconductor material layers after the first semiconductor material layers and the first capping layer are removed;
forming a third semiconductor material layer surrounding the second semiconductor material layers; and
forming a gate structure surrounding the third semiconductor material layer.”

Claim 3 is also allowable being dependent on allowable claim 2.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “forming a dielectric fin structure between the first fin structure and the second fin structure, and
forming a dielectric capping layer over the dielectric fin structure,
wherein the dielectric fin structure and the dielectric capping layer are separated from the first capping layer and the second capping layer by the protection layer.”

Claims 6-7 are also allowable being dependent on claim 5.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “removing the first capping layer, the first 
forming a first mask layer over the first nanostructures and exposing the second nanostructures;
growing third semiconductor material layers around the second nanostructures;
removing the first mask layer;
forming a first gate structure around the first nanostructures in the first region and a second gate structure around the third semiconductor material layers in the second region.”

Claim 11 is also allowable being dependent on claim 10.

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “removing the first capping layer, the first semiconductor material layers of the first fin structure and the second fin structure, and the second capping layer to form first nanostructures in the first region and second nanostructures in the second region;
forming a first mask layer over the first nanostructures and exposing the second nanostructures;
thinning the second nanostructures; removing the first mask layer; and
forming a first gate structure around the first nanostructures in the first region and a second gate structure around the second nanostructures in the second region,
wherein a first space between two neighboring first nanostructures is smaller than a second space between two neighboring second nanostructures.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897